Campbell, C. J.,
delivered the opinion of the court.
The proposal of the plaintiff to consent to set aside the verdict he had obtained,'and the refusal by the defendant to accept this proposition, did not in any manner affect the right of the defendant as a litigant.
The fact that the station agent was acting for another railroad company, as well as the defendant, did not prevent a recovery by the plaintiff of the defendant. It merely showed that'two might have been sued instead of one.
The unconstitutionality of the act of 1890, as being an invasion of the chartered rights of the defendant, is not involved in the decision of this case, since Montgomery, the station agent or depot master, was engaged about his master’s business in arresting the plaintiff. He thought he was doing his duty as required by law, and was endeavoring to carry out the act of 1890. If the act of 1890 had not been passed, the company he served would have been liable for an unlawful arrest and imprisonment made by him in the discharge of his duty as depot master, even though he may never have been instructed by the company to arrest and imprison any person.
The truth is, that the act of 1890 was recognized by the railroad company as valid and obligatory. Notice was given as it requires, and the officials of the company, and Mr. Montgomery, depot master at Jackson, considered themselves *855bound by it, and undertook to claim the rights and perform the duties it declares; and, now that it has been found to impose liability on the company for an improper exercise of authority under it, the company will not be allowed to successfully assail the constitutionality of the act it has recognized and acted under in the very matter out of which this action arose.
The way to raise the question of the validity of the act of 1890 is open, and is well known to the learned counsel of the, railroad company, and, when presented in a shape to call for a decision, one will be made.
We have been much interested by the spirited criticism of counsel for the appellant of the act of 1890, and our declension to respond to it arises solely from the view that the case does uot call for or admit of it.

Affirmed.